DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7 and new claims 21-34) in the reply filed on October 25, 2021 is acknowledged.
Claims 8 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2021.

Claim Objections
Claims 1, 3, 6 and 30-31 are objected to because of the following informalities:  
In claim 1, in line 3, the word “LEDs” should be deleted and the word --- light emitting diodes (LEDs) --- inserted therefor.
In claim 1, in line 10, the limitation --- of the plurality of LEDs – should be inserted after the limitation “each of the LEDs”.
In claim 1, in line 12, the limitation --- of the plurality of photodetectors --- should be inserted after the limitation “each of the photodetectors”.
Claims 30 is similarly objected to.
In claim 6, in line 3, the limitation ---of the plurality of photodetectors --- should be inserted after the word “photodetectors”.
In claim 31, in line 2, the unit – mmHg --- should be inserted after the number “30”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 22-29, the claims recite that “the system is configured to…” perform functional steps (for example, see line 3 of claim 22).  However, the claims are ultimately dependent on claim 1 which is directed to an imaging system comprising structurally of a flexible substrate, a plurality of LEDs, a plurality of photodetectors, a controller and a plurality of LED drivers. It is unclear as to which of the structural components (i.e. does the flexible substrate, LEDs, controller, etc, individually 
Claim 34 recites the limitation "the plurality of light sources" and “the plurality of light detectors” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes Applicant is referring to --- the plurality of LEDs -- and --- the plurality of photodetectors ---.
With regards to claim 34, it is unclear as to whether the limitation “a flexible substrate” is referring to the same “flexible substrate” set forth in line 2 of claim 1, or is referring to a different flexible substrate.  For examination purposes, Examiner assumes the former. 
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 34 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
Claim 34 recites in lines 1-2 that “the plurality of light sources and the plurality of light detectors are held against the subject’s body..”, which appears to encompass a human organism (i.e. “subject’s body”).  It is suggested that the limitation be amended to ---the plurality of light sources and the plurality of light detectors are adapted to be held against the subject’s body  ---.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub No. 2019/0082982) in view of Wilber (US Patent No. 4,407,290).
With regards to claim 1, Li et al. disclose an imaging system comprising:

a plurality of LEDs (450) positioned on the flexible substrate at intervals along the flexible substrate, wherein the LEDs are positioned with respect to the flexible substrate to couple light into a finger (310) of a subject (paragraph [0029], referring to the LED-PD pairs being of an array formation, which, as seen in Figures 4B and 4C, positions the LEDs (450) at intervals along the length of the substrate (400); Figures 4B-4D);
a plurality of photodetectors (455) positioned on the flexible substrate at intervals along the flexible substrate, wherein the LEDs are positioned with respect to the flexible substrate to detect light emanating from the finger (310) (paragraph [0029], referring to the LED-PD pairs being of an array formation, which, as seen in Figures 4B and 4C, positions the photodetectors (455) at intervals along the length of the substrate (400); Figures 4B-4D);
a controller (120, 530) (paragraphs [0013], [0015], [0034], Figures 1 and 5); and
a cable configured to selectively illuminate each of the LEDs in response to receipt of a command from the controller (paragraphs [0020], [0026], referring to the cable coupled to the LED-PD pair which provides power to and receives data from the LED-PD pair; paragraph [0029], referring to the LEDs 450 may alternatively, or in a predefined sequences, transmit or emit light in different directions through finger arteries (330); paragraphs [0034]-[0035], referring to aspects of the invention, which includes controlling the LEDS to alternatively transmit/emit light being implemented by control circuitry; Figures 1, 4B-4D, 5)
eceives data from the LED-PD pair; Figures 1, 4B-4D, 5).
However, Li et al. do not specifically disclose that it is a plurality of LED drivers that are configured to perform the selective illumination of each of the LEDs.
Wilber discloses a timing unit (34) that provides output signals to LED drivers (36, 37), which drivers are connected with LEDs (39, 40), respectively, to cause selective and sequential energization of each LED (Abstract; column 3, lines 35-39; Figure 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging system of Li e al. further comprise a plurality of LED drivers configured to perform the selective illumination of each of the LEDs, as taught by Wilber, in order to provide selective and sequential energization of each LED (column 3, line 35-39).  
With regards to claim 2, Li et al. disclose that the plurality of LEDs and the plurality of photodetectors are arranged in a plurality of modules (i.e. each “LED-PD” 
With regards to claim 21, Li et al. disclose that their imaging system comprises a pressure cuff (paragraphs [0004]-[0005], [0029], referring to the inflatable bladder (440) in the finger cuff which exerts pressure on the finger, thus forming a pressure cuff; Figures 4B-4D).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber as applied to claim 1 above, and further in view of Lange (US Pub No. 2016/0360974).
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 1.  
However, they do not specifically disclose that the plurality of LEDs emit light with a wavelength between 500 and 560 nm.
Lange discloses systems and methods for performing a blood pressure measurement using PPG measured at a blood artery (Abstract).  A green wavelength 520nm may be used, wherein a green wavelength is more suitable for shallow vessels (paragraphs [0052]-[0054]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of LEDs of the above combined references emit light with a wavelength between 500 and 560nm, as taught by Lange, in order to provide a wavelength that is more suitable for shallow vessels (paragraph [0054]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber as applied to claim 1 above, and further in view of Ryan et al. (US Pub No. 2017/0296104).
With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the flexible substrate comprises a flex circuit.  
Ryan et al. disclose pulse oximeter systems comprising a fingerband comprising an optical sensor to provide an oxygen saturation signal, wherein, in order to provide a good fit to the finger and appropriate pressure on the finger, connections between circuit boards with sensors/emitters may be flexible (i.e. made as a “flex circuit”), or alternatively all electronics may be mounted on a single flexible and/or stretchable substrate (Abstract; paragraphs [0218]-[0221]).  This provides compliance around the finger (paragraph [0220]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the flexible substrate comprise a flex circuit, as taught by Ryan et al., in order to provide improved compliance around the finger, thus providing a good fit to the finger and appropriate pressure on the finger (paragraphs [0218], [0220]-[0221]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber as applied to claim 1 above, and further in view of Mason et al. (US Pub No. 2002/0165440).

Mason et al. disclose a flex circuit optical sensor/pulse oximeter that can be attached to a finer, wherein the optical sensor has a conductive trace layer disposed on a substrate to form a conductive grid which shields the face of a photodetector mounted to a flex circuit (Abstract; paragraphs [0002]-[0003], [0006], [0020]-[0021]; Figures 1A, 4).  The flex circuit includes a trace layer which has a trace pattern that defines a conductive grid (510), a detector pad (520, an emitter pad (530), etc. (paragraph [0030]; Figure 4). The trace layer (440) and substrate layer (460) are constructed from a single sided 1 oz. rolled/annealed copper clad polyimide film and a trace pattern is etched from the copper accordingly (paragraph [0030]; Figure 4; note that the flexible substrate (i.e. “flex circuit”) comprises a polyimide layer with a plurality of conductive traces (i.e. “trace pattern”) disposed on the polyimide layer).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the flexible substrate of the above combined references comprise a polyimide layer with a plurality of conductive traces disposed on the polyimide layer, as taught by Mason et al., in order to provide a flex circuit and further form a conductive grid which can shield the face of a photodetector.   

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber as applied to claim 1 above, and further in view of Moon et al. (US Pub No. 2010/0324384).
With regards to claims 6-7, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that their imaging system further comprises a plurality of transimpedance amplfiiers, wherein each of the transimpedance amplifiers is configured to amplify an output of a respective one of the photodetectors, and wherein the system further comprises an analog-to-digital converter configured to digitize outputs of the transimpedance amplifiers and forward corresponding data to the controller.  
Moon et al. disclose a body-worn system that continuously measures pulse oximetry and blood pressure based on PPG waveforms (Abstract, paragraphs [0016], [0018], [0020]; Figures 1-2).  Their system comprises a pulse oximeter probe containing an LED, wherein radiation that transmits through the body illuminates a photodiode which generates a photocurrent (paragraph [0121]).  An amplifier circuit (140) beginning with a transimpedance amplifier (156) receives the photocurrent and converts it to a corresponding voltage which is then amplified and filtered to generated PPG waveforms used to determine a blood oxygen saturation value (i.e. SpO2) and continuous blood pressure measurement (cNIBP) (paragraph [0121]; Figures 21-22).  The PPG waveform is digitized with an analog-to-digital converter (176) (paragraphs [0122]-[0123]; Figures 21-22).  The digitized signals are then processed to measure SpO2 and blood pressure (i.e. cNIBP) (paragraphs [0016], [0020], [0122]).   
.   

Claims 22, 25 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber as applied to claim 1 above, and further in view of Amano et al. (US Patent No. 5,623,933).
With regards to claim 22, as discussed above, the above combined references meet the limitations of claim 1.  
Further, Wilber discloses that the plurality of LEDs and the plurality of photodetectors are configured to be affixed against the subject’s body near a joint (paragraphs [0018]-[0019], see Figures 1, 4C and D) , and further wherein the system is configured to: a) sequentially transmit light from each of the plurality of LEDs into the subject’s body (paragraph [0030], referring to the LEDs alternatively or in a pre-defined sequence, transmit light, and thus the LEDs sequentially transmit light); b) acquire eceives data from the LED-PD pair; Figures 1, 4B-4D, 5) and wherein the signals are acquired in response to an inflation of a pressure cuff (paragraphs [0004]-[0005], [0029]-[0030], referring to inflating the bladder in the finger cuff to exert pressure on the finger artery).  
However, they do not specifically disclose that the system is further configured to repeat steps a) and b) at a rate that is sufficiently high to determine a rise time and a plateau time of the acquired signals between a start time and a stop time and determine a rise time of the acquired signals that occurs in response to an inflation of a pressure cuff, wherein inflation of the pressure cuff occurs between the start time and the stop time.  
Amano et al. disclose a pulse wave analysis device for analyzing the condition of a human body, wherein a cuff band is wrapped around the tip of a finger and pulse wave signals are measured at different pressure values by an optical fingertip plethymogram sensor (Abstract; column 1, lines 32-47).  Pulse waves corresponding to the pressures applied at the detection site are detected and a variation pattern is determined based on the pulse waveforms thus detected and the pressures thus applied, wherein the variation pattern thus identified provides useful information with 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the system of the above combined references be further configured to repeat steps a) and b) at a rate that is sufficiently high to determine a rise time and a plateau time of the acquired signals between a start time and a stop time and determine a rise time of the acquired signals that occurs in response to an inflation of a pressure cuff, wherein inflation of the pressure cuff occurs between the start time and the stop time, as taught by Amano et al., in order to analyze a condition of the human body and perform a diagnosis based on the rise time of the 
With regards to claim 25, Amano et al. disclose that the system determines a plateau time (i.e. Th) of the acquired signals that occurs in response to the inflation of a pressure cuff (column 11, lines 11-14, 47-50; column 12, lines 14-18; Figures 16-17).  
With regards to claim 31, as discussed above, the above combined references do not specifically disclose that the pressure cuff is inflated between 30 and 50 mmHg.  Amano et al. disclose that the pressure cuff is inflated to between 30 and 50 mmHG (column 7, lines 40-45, note that the 30-50 mmHG is equivalent to 40.78-67.97 g/cm2, wherein g/cm2 pressure values in col.7, 40-45 falls within the range), which is a suitable pressure range as required for the analysis.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the pressure cuff of the above combined references be inflated between 30 and 50 mmHg, as taught by Amano et al., in order to provide suitable pressures as required for the analysis (column 7, lines 40-45).  
With regards to claim 32, Amano et al. disclose that the rate is at least once per two seconds (column 2, lines 24-27; see Figure 2).  
With regards to claim 33, Amano et al. disclose that the stop time is at least 60 seconds after the start time (column 2, lines 24-27, referring to the 80 second measurement time).
With regards to claim 34, Li et al. disclose that the plurality of light sources and the plurality of light detectors are held against the subject’s body near the joint using a flexible substrate (paragraphs [0025], [0029]; Figures 1, 4C,D).  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Amano et al. as applied to claim 22 above, and further in view of Nassef et al. (“Microparticles (CD146) and Arterial Stiffness versus Carotid Intima Media Thickness as an Early Predictors of Vascular Affection in Systemic Lupus Patients”, 2016).
With regards to claim 23, as discussed above, the above combined references meet the limitation of claim 22.  Amano et al. further discloses that the system is configured to output an indication of whether the joint is affected by a body condition based on the determined rise time (column 1, lines 7-10, 32-43; column 5, lines 13-18, referring to performing a diagnosis based on the rise time of the pulse waves).  
However, they do not specifically disclose that the body condition is systemic lupus erythematosus (SLE).
Nassef et al. disclose that pulse wave velocity is a non-invasive method for prediction of early vascular affection in systemic lupus erythematosus (SLE) patients without symptoms of vascular disease (Abstract).  A short rise time (RT) indicates stiff non-compliant arteries which reach the peak of the waveform earlier than healthy arteries, wherein the marker of arterial stiffness was increased in SLE patients when compared to healthy controls (pg. 38, right column, first paragraph).  Arterial stiffness may be a useful index for risk stratification in SLE and has the potential to guide therapeutic decisions (pg. 38, right column, 3rd paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the body condition of the above rd paragraph).  

Claims 24, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Amano et al. as applied to claim 22 above, and further in view of Nassef et al. and ThoracicKey (Februrary 26, 2017).
With regards to claims 24 and 26-27, as discussed above, the above combined references meet the limitations of claim 22.  Amano et al. further discloses that the system is configured to output an indication of whether the joint is affected by a body condition based on the determined rise time (column 1, lines 7-10, 32-43; column 5, lines 13-18, referring to performing a diagnosis based on the rise time of the pulse waves).  
However, the above combined references do not specifically disclose that the body condition is SLE and the output of the indication of whether the joint is affected by SLE is further based on the determined plateau time.  Further, the above combined references do not specifically disclose that the system is configured to output an indication that the joint is likely affected by SLE when the rise time is short and the plateau time is long and output an indication that the joint is not likely affected by SLE when the rise time is long and the plateau time is short.  
Nassef et al. disclose that pulse wave velocity is a non-invasive method for prediction of early vascular affection in systemic lupus erythematosus (SLE) patients rd paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the body condition of the above combined references be SLE and have the system be configured to out an indication that the joint is likely affected by SLE when the rise time is short and output an indication that the joint is likely not affected by SLE when the rise time is long, as taught by Nassef et al., as arterial stiffness can be indicated by a short rise time and is a useful index for risk stratification in SLE and has the potential to guide therapeutic decisions (Abstract; pg. 38, right column, 3rd paragraph).  
However, the above combined references do not specifically disclose that the output of the indication of whether the joint is affected by SLE is further based on the determined plateau time, wherein the indication that the joint is likely affected by SLE is output when the plateau time is long and the indication that the joint is not likely affected by SLE when the plateau time is short.  
ThoracicKey discloses evaluating digital artery occlusions and an underlying condition that leads to digital artery occlusion, wherein systemic lupus erythematosus 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the output of the indication of whether the joint is affected by SLE of the above combined references be further based on the determined plateau time, wherein the indication that the joint is likely affected by SLE is output when the plateau time is long and the indication that the joint is not likely affected by SLE when the plateau time is short, as taught by ThoracicKey, as a longer plateau time is associated with an obstructive PPG waveform due to obstruction within digital arteries, which is associated with SLE (pg. 3, Section “Digital Pressures and Plethysmograph”; Table 29.1).  
With regards to claim 28, Nassef et al. disclose that the system is configured to output an indication that the joint is likely affected by SLE when the rise time is less than 20 seconds (pg. 33, right column, first paragraph; pg. 38, left column, last paragraph-st paragraph, referring to patients having a shorter average RT time of 31.9  millliseconds, which is less than 20 seconds).
With regards to claim 29, Nassef et al. disclose that the system is configured to output an indication that the joint is likely not affected by SLE when the rise time is more than 40 seconds (pg. 33, right column, first paragraph; pg. 38, left column, last paragraph-right column, 1st paragraph, referring to patients having a shorter average RT time of 31.9  millliseconds, and the control having a longer average RT time, wherein “more than 40 seconds” is larger than 31.9 milliseconds).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Wilber and Amano et al. as applied to claim 22 above, and further in view of Lange.
With regards to claim 30, as discussed above, the above combined references meet the limitations of claim 22. 
However, they do not specifically disclose that the transmitted light has a wavelength between 500 and 560 nm.
Lange discloses systems and methods for performing a blood pressure measurement using PPG measured at a blood artery (Abstract).  A green wavelength 520nm may be used, wherein a green wavelength is more suitable for shallow vessels (paragraphs [0052]-[0054]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transmitted light have a wavelength between 500 and 560nm, as taught by Lange, in order to provide a wavelength that is more suitable for shallow vessels (paragraph [0054]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min et al. (US Pub No. 2021/0037932) discloses a ring-type wearable device comprising a plurality of LEDs and a flexible circuit (Abstract; paragraphs [0065], [0068]-[0069]).  
Elgendi (“On the Analysis of Fingertip Photoplethysmogram Signals”, 2012) discloses using PPG to estimate skin blood flow wherein peak-to-peak time and crest time (i.e. rise time) are determined from the PPG waveform (Abstract; pgs. 18-21, Section A-B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793